WOODLEY, Judge.
This is an appeal from a bond forfeiture.
The state moves to dismiss the appeal because brief for appellants was not filed within the time provided by law. Under the provisions of Art. 866 C.C.P. and Rules of Civil Procedure 414, appellants’ brief should have been filed within thirty days after the filing of the transcript in this court.
The transcript was filed on December 22, 1952, and the only brief filed by appellants was filed on February 10, 1953, the day prior to the submission of the appeal.
Appellants made no request for extension of time for filing their brief, and good cause has not been shown for failure to file same within the time allowed by law.
Under the authority of Gaither, et al, v. State, 156 Tex. Cr. R. 503, 244 S.W. 2d 209, and cases cited therein, the state’s motion to dismiss is well taken.
The appeal is dismissed for want of prosecution.